Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I and subspecies I(a)(iv) reading on Fig. 16 in the reply filed on 11/22/2022 is acknowledged.  The traversal is on the grounds that no serious burden exists in examination of the plurality of species. This is not found persuasive because as the figures and sections of the specification show, the species have mutually exclusive characteristics.  For example, the figures illustrate mutually exclusive configurations of the barrier interface layers.  These layer configurations being mutually exclusive is further supported by differing material composition as recited in the specification (nitrogen concentration of 108, 108b, 108c). As stated in MPEP 808.02, a serious burden is present when there is C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing semiconductor devices.  However, the inventive concept is directed to barrier layers, as cited in claim 1, line 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “filing” in line 13 is unclear because; firstly it appears to be a grammatical error and; secondly it is unclear as to the spatial configuration of the capping layer (i.e. within the recess, entirely above the recess). For the sake of compact prosecution, claim 1 is interpreted in the instant Office action as follows: “filing” is equivalent to “filling the recess” based on Fig. 16. This interpretation is to be confirmed by applicant in next office action.
Claim 20 recites the limitation "the impurity region" in line.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 20 is interpreted in the instant Office action as follows: “the impurity region” is equivalent to “the first and second impurity regions” as cited in parent claim 19.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 12-13, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 20170125422 A1).
Regarding claim 1 as noted in the 112(b) rejection, Kang discloses a semiconductor device (Fig. 5A), comprising: a substrate (101) having a recess (105); a gate insulation layer (106) on a surface of the recess; an impurity barrier layer (107M with 108M) on a surface of the gate insulation layer, the impurity barrier layer covering the surface of the gate insulation layer, the impurity barrier layer having a concentration of nitrogen (“nitride” [0077]) greater than a concentration of nitrogen included in the gate insulation layer (“SiO2” [0071]); a first gate pattern (107E) on the impurity barrier layer, the first gate pattern filling a lower portion of the recess; a second gate pattern (108Eʹ) on the first gate pattern and in the recess, the second gate pattern including a material (N-type polysilicon [0078]) different from materials included in the first gate pattern (“tungsten” [0077]); a capping insulation pattern (109) on the second gate pattern, the capping insulation pattern filling the recess; and impurity regions (110, 111) at the substrate adjacent to an upper sidewall of the recess, lower surfaces of the impurity regions being higher than an upper surface of the first gate pattern (“does not overlap” [0048]).
Illustrated below is Fig. 5A of Kang.

    PNG
    media_image1.png
    383
    461
    media_image1.png
    Greyscale

Regarding claim 2, Kang discloses a semiconductor device ( Fig. 5A), wherein the impurity barrier layer includes a material of the gate insulation layer that is not nitrogen (silicon, [0077]), and further includes nitrogen (nitride [0077]).
Regarding claim 3, Kang discloses a semiconductor device (Fig. 5A), wherein the impurity barrier layer includes a first impurity barrier layer (107M) covering a surface of the gate insulation layer at a lower portion of the recess, and a second impurity barrier layer (108M) covering a surface of the gate insulation layer at an upper portion of the recess.
Regarding claim 12, Kang discloses a semiconductor device (Fig. 5A), wherein work functions of the first and second gate patterns are different from each other (tungsten, well known to have a high work function, “low work function” [0078], respectively), and a difference between the work function of the second gate pattern and a work function of at least one of the impurity regions (substantially similar work functions, 110 and 111 being N-type silicon [0032] and 108Eʹ being N-type polysilicon [0078]) is less than a difference between the work function of the first gate pattern and the work function of the at least one of the impurity regions (substantially different work functions, 110 and 111 being N-type silicon [0032] and 107E being tungsten [0077]).
Regarding claim 13, Kang discloses a semiconductor device (Fig. 5A), wherein the second gate pattern includes doped polysilicon (“polysilicon” [0078]).
Regarding claim 19, Kang discloses a semiconductor device (Fig. 5A), comprising: a substrate (101) including an isolation region (102) and an active region (102), the substrate defining a recess (105) extending a first direction (into the page, see Fig. 2B); a gate insulation layer (106) on a surface of the recess; an impurity barrier layer (107M with 108M) on a surface of the gate insulation layer, the impurity barrier layer covering the surface of the gate insulation layer, the impurity barrier layer having a concentration of nitrogen (“nitride” [0077]) greater than a concentration of nitrogen of the gate insulation layer (“SiO2” [0071]); a first gate pattern (107E) on the impurity barrier layer filling a lower portion of the recess; a second gate pattern (108Eʹ) on the first gate pattern in the recess and the second gate pattern including a material having a work function different from a work function of the first gate pattern (tungsten, well known to have a high work function, “low work function” [0078], respectively); a capping insulation pattern (109) on the second gate pattern, the capping insulation pattern filling the recess; first and second impurity regions (110, 111) at the substrate adjacent to an upper sidewall of the recess, lower surfaces of the first and second impurity regions being higher than an upper surface of the first gate pattern (“does not overlap” [0048]); a bit line structure (BL, see Fig. 9) electrically connected to the first impurity region (110); and a capacitor (M) electrically connected to the second impurity region (111).
Illustrated below is Fig. 9 of Kang.

    PNG
    media_image2.png
    492
    475
    media_image2.png
    Greyscale

Regarding claim 20, Kang discloses a semiconductor device (Fig. 5A), wherein a difference between a work function of the second gate pattern and a work function of the impurity region (substantially similar work functions, 110 and 111 being N-type silicon [0032] and 108Eʹ being N-type polysilicon [0078]) is less than a difference between a work function of the first gate pattern and the work function of the impurity region (substantially different work functions, 110 and 111 being N-type silicon [0032] and 107E being tungsten [0077]).
Claims 1, 3, 5-7, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20200395455 A1).
Regarding claim 1, Kim discloses a semiconductor device (Fig. 3), comprising: a substrate (101) having a recess (105); a gate insulation layer (106L with 106E) on a surface of the recess; an impurity barrier layer (108 with 106U) on a surface of the gate insulation layer, the impurity barrier layer covering the surface of the gate insulation layer, the impurity barrier layer having a concentration of nitrogen (“nitride” [0054]) greater than a concentration of nitrogen included in the gate insulation layer (“silicon oxide” [0050]); a first gate pattern (109) on the impurity barrier layer, the first gate pattern filling a lower portion of the recess; a second gate pattern (111) on the first gate pattern and in the recess, the second gate pattern including a material (“polysilicon” [0057]) different from materials included in the first gate pattern (“tungsten” [0055]); a capping insulation pattern (112, “Spin-On-Dielectric” [0058]) on the second gate pattern, the capping insulation pattern filling the recess; and impurity regions (113, 114) at the substrate adjacent to an upper sidewall of the recess, lower surfaces of the impurity regions being higher than an upper surface of the first gate pattern (“overlap” [0020], similarly “may not horizontally overlap” [0095]).
Illustrated below is Fig. 3 of Kim.

    PNG
    media_image3.png
    370
    450
    media_image3.png
    Greyscale

Regarding claim 3, Kim discloses a semiconductor device (Fig. 3), wherein the impurity barrier layer includes a first impurity barrier layer (108) covering a surface of the gate insulation layer at a lower portion of the recess, and a second impurity barrier layer (106U) covering a surface of the gate insulation layer at an upper portion of the recess.
Regarding claim 5, Kim discloses a semiconductor device (Fig. 3), further comprising: a barrier interface layer pattern (110) on an upper surface of the first gate pattern.
Regarding claim 6, Kim discloses a semiconductor device (Fig. 3), wherein at an upper surface of the first gate pattern, the barrier interface layer pattern includes at least one of nitride or oxynitride (“nitride” [0056]).
Regarding claim 7, Kim discloses a semiconductor device (Fig. 3), wherein the first impurity barrier layer is on the gate insulation layer positioned lower than an upper surface of the barrier interface layer pattern (indicated by horizontal lines between 108 and 106U), and the second impurity barrier layer is on the gate insulation layer positioned higher than the upper surface of the barrier interface layer pattern (106U extends above 110).
Regarding claim 9, Kim discloses a semiconductor device (Fig. 3), wherein the first impurity barrier layer is on the gate insulation layer lower than an upper surface of the second gate pattern, and the second impurity barrier layer is on the gate insulation layer higher than an upper surface of the second gate pattern (106U extends above 111).
Regarding claim 10, Kim discloses a semiconductor device (Fig. 3), further comprising: an upper barrier interface layer pattern (“nitride liner” [0058]) on the second gate pattern, the upper barrier interface layer pattern having a concentration of nitrogen greater than a concentration of nitrogen included in the second gate pattern (“polysilicon” [0057]).
Regarding claim 11, Kim discloses a semiconductor device (Fig. 3), wherein the first gate pattern includes, a barrier metal pattern (TiN of stack, [0055]) contacting the impurity barrier layer, and a metal pattern on the barrier metal pattern (W of stack, [0055]).
Allowable Subject Matter
Claims 4, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 4 is the inclusion of the limitation wherein a concentration of nitrogen included in the second impurity barrier layer is higher than a concentration of nitrogen included in the first impurity barrier layer in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed nitrogen concentrations in relation to each other in combination with all other limitations in claim 4.
The primary reason for the allowable subject matter of claims 8 is the inclusion of the limitation the upper barrier interface layer pattern having a concentration of nitrogen higher than a concentration of nitrogen included in the barrier interface layer pattern in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed nitrogen concentrations in relation to each other in combination with all other limitations in claim 8.
The primary reason for the allowable subject matter of claims 14-18 is the inclusion of the limitation the second impurity barrier layer having a concentration of nitrogen greater than a concentration of nitrogen included in the first impurity barrier layer in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed nitrogen concentrations in relation to each other in combination with all other limitations in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817